Citation Nr: 0203384	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  92-01 849	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1998 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  

The Board now has authority to develop the appellant's claim 
for entitlement to a total rating based on individual 
unemployability.  However, on March 27, 2002, the Board 
dispatched a remand, in accordance with Manlincon v. West, 12 
Vet. App. 238 (1999), on the following issues: (1) 
entitlement to an evaluation in excess of 10 percent for 
traumatic epicondylitis of the right elbow, (2) entitlement 
to an evaluation in excess of 10 percent for ulnar nerve 
entrapment at elbow, secondary to traumatic epicondylitis, 
claimed as a right hand injury, and (3) entitlement to an 
evaluation in excess of 20 percent for chronic myositis of 
the cervical spine.  In light of the above, the Board 
observes that the use of the appellant's claims file is 
required not only for the development of the TDIU claim, but 
also for the development of the issues listed in the March 
2002 remand.  Accordingly, the appellant's TDIU claim will 
also be remanded to the RO.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In the instant case, the appellant contends that his service-
connected disabilities preclude him from obtaining and 
maintaining employment.  In this regard, the Board notes that 
he is service-connected for the following disabilities: (1) 
herniated disc at L4-5 with radiculitis, left lower 
extremity, with degenerative changes at L4-5 and L5-S1, 
status post motor vehicle accident, evaluated as 40 percent 
disabling under Diagnostic Codes 5295-5293, (2) residuals of 
fractured left ribs, 7, 8, and 9, ventilatory defect and 
hemopheumonthorax, evaluated as 30 percent disabling under 
Diagnostic Codes 6603-6844, (3) chronic myositis of the 
cervical spine, evaluated as 20 percent disabling under 
Diagnostic Codes 5021-5290, (4) traumatic epicondylitis of 
the right elbow, evaluated as 10 percent disabling under 
Diagnostic Code 5024, (5) ulnar nerve entrapment at elbow, 
secondary to traumatic epicondylitis, claimed as a right hand 
injury, evaluated as 10 percent disabling under Diagnostic 
Code 8516, and (6) scars, status post aspiration tube 
insertions for a collapsed lung, residuals of a chest injury, 
evaluated as zero percent disabling under Diagnostic Code 
7805.  The combined rating is 70 percent.   

The Board notes that the appellant has been afforded numerous 
VA examinations in relation to his service-connected 
disabilities.  However, none of the examination reports 
include an opinion as to how his service-connected 
disabilities affect his ability to work.  Such an opinion is 
required before the Board can decide the issue of a total 
compensation rating based on individual unemployability.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995).   

Therefore, the appellant should be afforded additional VA 
examinations in order to address the issue of whether he is 
unemployable due to his service-connected disabilities.  In 
addition, all pertinent medical records should be obtained 
for review.

The Board also notes that in the October 2000 rating action 
in which the RO denied the appellant's TDIU claim, the RO 
referred to evidence from the appellant's 
Counseling/Evaluation/Rehabilitation folder.  The RO noted 
that upon a review of the folder, in July 1999, a VA 
counseling psychologist had determined that the appellant had 
been approved for Chapter 31 benefits.  However, a special 
report of training, dated in November 1999, showed that the 
appellant had never started his "Incentive Therapy problem" 
as scheduled and had not responded to any attempts at 
contacting him.  The RO stated that the appellant had been 
given due process with no response and as such, his case was 
"discontinued."  

The Board observes that it does not appear from the evidence 
of record that the appellant's Counseling/Evaluation/ 
Rehabilitation folder has been associated with the claims 
file.  Inasmuch as the VA is on notice of the existence of 
additional VA records, these records should be obtained prior 
to any further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documenting information 
that the medical records cannot be obtained, further 
development in this regard is warranted.

The case is therefore REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C.A. § 5103A (West Supp. 
2001)), request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
disabilities in recent years.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
also inform the appellant of any records 
it has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified 
as amended at 38 U.S.C.A. § 5103A (West 
Supp. 2001)).

3.  Thereafter, the RO should schedule 
the appellant for comprehensive VA 
orthopedic and pulmonary examinations by 
appropriate specialists, if available, 
and any other appropriate examination, in 
order to determine whether his service-
connected disabilities preclude him from 
obtaining and maintaining employment.  
The claims folder must be made available 
to the examiner for review in conjunction 
with each examination.  All indicated 
tests must be conducted, to include the 
requisite pulmonary function tests.  Each 
examiner should elicit from the appellant 
and record for clinical purposes a full 
work and educational history.  Based on 
his/her review of the case, each examiner 
should provide an opinion as to whether 
the appellant's service-connected 
disabilities alone preclude him from 
securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  A 
complete rationale for the opinions 
expressed should be provided. 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination reports.  If the reports are 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

5.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, the 
RO should readjudicate the issue of 
entitlement to a total rating based on 
individual unemployability.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




